 

Fouad Kallamni May 15, 2013 PREMIER BEVERAGE GROUP CORP.   501 Madison Avenue,
Suite 501   New York, New York 10022  

  

RE:FORBEARANCE AGREEMENT

 

Dear Mr. Kallamni:

 

Reference is made to that certain senior secured promissory note issued by
PREMIER BEVERAGE GROUP CORP. (“Company”) to
[                                        ] (“Assignee”) with an original
principal balance of $100,000.00 and a current principal balance of $75,000
(“Original Debenture”). Reference is further made to that certain Assignment
Agreement by and among Company, Assignee and
[                                        ](“Lender”) dated May 15, 2013
(“Assignment Agreement”), pursuant to which Assignee assigned 100% of its right,
title and interest in, to and under the Original Debenture to Lender. In
consideration of the terms, conditions and provisions of this Forbearance
Agreement and of other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the undersigned parties (each, a
"Party" and, collectively, the "Parties") hereby agree as follows:

 

1.          The Company hereby confirms that an event of default has occurred
under the Original Debenture due to the failure by the Company to pay the
balances due on or before the stated maturity date ( “Stated Default”), and
consequently that $136,287.50 in penalties are payable by the Company under the
Original Debenture as of the date hereof, plus an additional $13,712.50 in costs
incurred on behalf of the Company, corresponding to a total of $225,000.00 due
and payable as of the date hereof (“Outstanding Balance”).

 

2.          In exchange for the agreement of Lender to forbear from exercising
further rights in connection with the foregoing Stated Default, the Company
hereby agrees to

 

a.           issue Lender an amended and restated convertible debenture with a
principal balance equal to the Outstanding Balance and in substantially the same
form as the form of debenture attached in Exhibit A hereto (the “Amended
Debenture”);

 

b.           issue a total of 9.9% of the Company’s issued and outstanding
common shares to Lender upon receipt of Lender’s written notice of conversion of
a portion of the Outstanding Balance at a conversion price equal to the default
conversion price stated in the Amended Debenture of $0.00015 per share, for a
total of 9.9% of the Company’s issued and outstanding common shares at the time
of conversion (“First Forbearance Shares”);

 

c.           issue a total of 9.9% of the Company’s issued and outstanding
common shares to Lender upon receipt of Lender’s written notice of conversion of
a portion of the Outstanding Balance at a conversion price equal to the greater
of the default conversion price stated in the Amended Debenture of $0.00015 per
share or the average volume weighted average closing market price for the
Company’s common stock for the 45 days following the sooner to occur of (i)
September 30, 2013, or (ii) the date upon which the Company has filed all
reports required under Section 13 of the Securities Exchange Act of 1934 within
the time parameters mandated by the Rules of the Securities and Exchange
Commission (“Second Forbearance Shares”); and,

 

d.           execute and otherwise cause the execution of those certain
documents, instruments and agreements itemized in Exhibit B hereto, and all
other documents, agreements, certificates and other instruments necessary or
appropriate in connection therewith.

 

3.          This Forbearance Agreement shall be made effective as of the date
hereof (the “Effective Date”) and shall bind and inure to the benefit of
undersigned and their respective successors and permitted assigns.

 

4.          The Parties hereby represent and warrant that (i) each Party has all
requisite power and authority to execute, deliver and perform this Forbearance
Agreement and to consummate the transactions contemplated hereby; (ii) that this
Forbearance Agreement has been duly and validly executed and delivered, and
constitutes the legal, valid and binding obligation of such Party; and (iii),
that the execution, delivery and performance by it of this Forbearance Agreement
and the consummation by it of the actions contemplated herein have been duly
authorized by all necessary corporate or other action on behalf of such Party.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK

- SIGNATURE PAGE FOLLOWS]

 

Exhibit 10.181 

 

 

Please confirm your acceptance and agreement to the foregoing terms and
conditions of this Forbearance Agreement by signing where indicated below and
returning the executed Forbearance Agreement to my attention.

  

  Sincerely,   [                              ]       By:     Name:     Title:
Manager

 

ACCEPTED AND AGREED TO BY:   PREMIER BEVERAGE GROUP CORP.       By:     Name:  
Fouad Kallamni   Title: President  

  

Exhibit 10.182 

 